Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites three instances of "a defibrillator" in lines 1, 2 and 4. It is ambiguous which renders the claim indefinite because it is unclear whether the instances refer to a single defibrillator or 
Claim 4 recites the phrase “the cylindrical shape comprises any of a first substantially oval face, a second substantially oval face and a wall therebetween, a first substantially circular face, a second substantially circular face and a wall therebetween, a first substantially square face, a second substantially square face and a wall therebetween, a first substantially rectangular face, a second substantially rectangular face and a wall therebetween, a first substantially polygonal face, a second substantially polygonal face and a wall therebetween.” It is unclear how the cylindrical shape can comprise “any of … a first substantially square face, a second substantially square face and a wall therebetween, a first substantially rectangular face, a second substantially rectangular face and a wall therebetween, a first substantially polygonal face, a second substantially polygonal face and a wall therebetween.”
Claim 5 recites the limitation “get-up”. Examiner is not able to construe this limitation as the limitation appears not to be the term in the “defibrillator”. Applicant is respectfully requested to further clarify the meaning of this term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beyer et al (U.S. Patent Application Publication 2018/0161587), hereinafter Beyer.
Regarding claim 1, Beyer discloses a training device for training a trainee to operate a defibrillator (Abstract) comprising: 
a housing having a shape which imitates a shape of a defibrillator (housing 720 in FIG. 16); 
a defibrillator function emulation device attached to the housing and configured to emulate a predefined subset of functions of a defibrillator (smart phone 705 in FIG. 16; ¶0195: “The app 108 is installed, or installable in memory on the mobile communication device 105. Preferably the app is installed on the mobile communication device and the user practices with both the app and the defibrillator before it becomes necessary to actually utilize the defibrillator in a medical emergency. The app can be factory installed on the mobile communication device as part of a health related suite of apps or can be downloaded from an appropriate app store. The app model allows the user interface and phone based control logic to be updated with improvements, including any new ECG interpretation techniques and/or recommended shock treatment practices and protocols.”); and 
electrodes attached to the housing (116 and 229 in FIG. 2; ¶0068: “For instance, if the phone asks for the capacitor charge, the processor 202 will return an indication of the scaled voltage. If the phone asks for confirmation that the electrode pads are connected, the microprocessor will return an indication verifying their connection. If the phone asks for the ECG reading, the microprocessor will send the ECG signal being taken from the pads attached to the body back over the serial line. If the phone instructs a shock to be delivered, the microprocessor will set the appropriate pins in order to drive the HV system to deliver the shock.”).



Regarding claim 3, Beyer further discloses that the housing comprises one of a cylindrical shape, a rectangular shape or a box shape (FIG. 1, 16 and 17).

Regarding claim 4, Beyer further discloses that the cylindrical shape comprises any of a first substantially oval face, a second substantially oval face and a wall therebetween, a first substantially circular face, a second substantially circular face and a wall therebetween, a first substantially square face, a second substantially square face and a wall therebetween, a first substantially rectangular face, a second substantially rectangular face and a wall therebetween, a first substantially polygonal face, a second substantially polygonal face and a wall therebetween (FIG 1 illustrates the cylindrical shape; see also FIG. 16 for square shape; ¶0191: “the housing 720 has a “gem-shaped” cross-section with several flat sides that the defibrillator can rest on during storage or use.”).

Regarding claim 5, Beyer further discloses that the housing comprises a get-up which imitates a defibrillator (FIG. 16; Please see the supra 112(b) rejection regarding the limitation “get-up”;).

Regarding claim 6, Beyer further discloses that the housing provides a space for at least partial receipt of the defibrillator function emulation device for attachment of the device to the housing (722 in FIG. 16; ¶0190: “Compartment 722 houses the dedicated smart phone 705.”).

Regarding claim 7, Beyer further discloses that the space is provided in a face of a cylindrical housing (722 in FIG. 16).

Regarding claim 8, Beyer further discloses that the space is sized to form a fit around the defibrillator function emulation device (722 in FIG. 16).

Regarding claim 9, Beyer further discloses that the housing comprises one or more inserts to change the size of the space to accommodate differently-sized defibrillator function emulation devices (¶0230: “a modular battery pack can be provided that fits into the connector cable compartment of housing 120. The module can optionally be arranged such that the phone cable can be pulled through a center section in this modular battery pack, and repackaged on the outer side of this module.”).

Regarding claim 10, Beyer further discloses that the space comprises a recess for partial receipt of the defibrillator function emulation device (722 in FIG. 16).

Regarding claim 11, Beyer further discloses that the space comprises a slot for substantially full receipt of the defibrillator function emulation device (722 in FIG. 16).

Regarding claim 12, Beyer further discloses that the housing provides a space for at least partial receipt of the electrodes for attachment of the electrodes to the housing (723 and 724 in FIG. 16; ¶0190: “Compartment 723 houses the electrode pads 116. Compartment 724 houses the defibrillator electronics.”).



Regarding claim 14, Beyer further discloses that the space comprises a recess for partial receipt of the electrodes (723 and 724 in FIG. 16).

Regarding claim 15, Beyer further discloses that the space comprises a slot for substantially full receipt of the electrodes (723 and 724 in FIG. 16).

Regarding claim 16, Beyer further discloses that the housing comprises a lid movable between a closed position covering the defibrillator function emulation device and the electrodes and an open position revealing the defibrillator function emulation device and the electrodes (¶0192: “An end cap (not shown in FIG. 17, but in place in FIG. 16) attaches to the open end of the housing 720 to hold the components in place.”).

Regarding claim 17, Beyer further discloses that the housing comprises a lid movable between a closed position covering the defibrillator function emulation device and an open position revealing the defibrillator function emulation device (¶0192: “An end cap (not shown in FIG. 17, but in place in FIG. 16) attaches to the open end of the housing 720 to hold the components in place.”).

Regarding claim 18, Beyer further discloses that the housing comprises a lid movable between a closed position covering the electrodes and an open position revealing the electrodes (¶0192: “An end cap (not shown in FIG. 17, but in place in FIG. 16) attaches to the open end of the housing 720 to hold the components in place.”).

Regarding claim 19, Beyer further discloses that the electrodes are emulation defibrillator electrodes (116 and 229 in FIG. 2; ¶0068: “For instance, if the phone asks for the capacitor charge, the processor 202 will return an indication of the scaled voltage. If the phone asks for confirmation that the electrode pads are connected, the microprocessor will return an indication verifying their connection. If the phone asks for the ECG reading, the microprocessor will send the ECG signal being taken from the pads attached to the body back over the serial line. If the phone instructs a shock to be delivered, the microprocessor will set the appropriate pins in order to drive the HV system to deliver the shock.”).

Regarding claim 20, Beyer further discloses that the electrodes are defibrillator electrodes (116 and 229 in FIG. 2; ¶0068: “For instance, if the phone asks for the capacitor charge, the processor 202 will return an indication of the scaled voltage. If the phone asks for confirmation that the electrode pads are connected, the microprocessor will return an indication verifying their connection. If the phone asks for the ECG reading, the microprocessor will send the ECG signal being taken from the pads attached to the body back over the serial line. If the phone instructs a shock to be delivered, the microprocessor will set the appropriate pins in order to drive the HV system to deliver the shock.”).

Regarding claim 21, Beyer further discloses that the defibrillator function emulation device is configured to emulate a predefined subset of functions of a defibrillator comprising any of a defibrillator activation function, a defibrillator status function, a defibrillator ECG measurement function, a defibrillator impedance measurement function, a defibrillator cardiac analysis function, a defibrillator cardiac diagnosis function, a defibrillator treatment function, a defibrillator user instruction function (¶0195: “The app 108 is installed, or installable in memory on the mobile communication device 105. Preferably the app is installed on the mobile communication device and the user practices with both the 

Regarding claim 22, Beyer further discloses that the defibrillator emulation device comprises a display screen and a speaker to issue instructions and information to a trainee (¶0190: “In this embodiment, defibrillator unit 710 includes a dedicated smart phone 705 that is integrally packaged in housing 720 such that the phone's display screen 706 is exposed and can be used as the display for defibrillator unit 710.”).

Regarding claim 23, Beyer further discloses that the defibrillator emulation device is any of a smart phone, a tablet (smart phone 705 in FIG. 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715